Title: To Alexander Hamilton from Tobias Lear, 15 August 1791
From: Lear, Tobias
To: Hamilton, Alexander



United States August 15th. 1791

By the President’s command T Lear has the honor to transmit to the Secretary of the treasury the proposals which have this day been submitted to the President, for rebuilding the lanthorn story & wooden work of the Light House in South Carolina which has lately been consumed by fire, and likewise proposals for plastering the same—All of which have been approved by the President of the United States.
Tobias LearSecretary to the Presidentof the United States.
